          Case 1:18-cv-02576-RC Document 16 Filed 04/12/19 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                   )    Case No. 18-cv-2576-RC
Center for Biological Diversity,                   )
                                                   )    FEDERAL DEFENDANTS’
        Plaintiff,                                 )    SECOND MOTION FOR
                                                   )    RELIEF FROM THE
                v.                                 )    REQUIREMENTS OF LOCAL
                                                   )    RULE 7(N) & MEMORANDUM
David Bernhardt, in his official capacity as       )    IN SUPPORT
Secretary of the United States Department of       )
Interior, et al.,                                  )
                                                   )
        Federal Defendants.                        )
                                                   )

       Federal Defendants renew their motion and continue to seek relief from the requirement

under Local Civil Rule 7(n) to file a certified list of the contents of the administrative record

simultaneously with the filing of any dispositive motion. See ECF 12 (prior Motion for Relief).

Pursuant to Local Civil Rule 7(m), counsel for Federal Defendants conferred with counsel for

Plaintiff. Plaintiff continues to take no position on this Motion.

       This motion relates to Federal Defendants’ Motion to Dismiss under Federal Rule of

Civil Procedure 12(b)(1) and 12(b)(6), filed today. The pending Motion to Dismiss raises purely

legal questions or questions related to Plaintiff’s standing and failure to state a claim that do not

depend on an administrative record.

       Because Federal Defendants’ Motion to Dismiss raises questions that do not depend on

an administrative record, the Court will not require the agency’s administrative record or a

certified list of its contents. Furthermore, the Court must decide the jurisdictional issues raised by

the Motion to Dismiss prior to proceeding to the merits and, if the Motion to Dismiss is granted,

no administrative record will be required in this case. Thus, it would be a potential waste of


                                                  1
              Case 1:18-cv-02576-RC Document 16 Filed 04/12/19 Page 2 of 6



scarce agency resources for Federal Defendants to gather and review an administrative record

before the Court decides the Motion to Dismiss, as well as unnecessary in light of the purposes

of Local Civil Rule 7(n).

         In further support of this motion, Federal Defendants state the following:

         1.          Effective October 1, 2013, this Court amended its local rules. Among other

changes, new Local Civil Rule 7(n) requires that:

         [i]n cases involving the judicial review of administrative agency actions, unless
         otherwise ordered by the Court, the agency must file a certified list of the contents
         of the administrative record with the Court within 30 days following service of
         the answer to the complaint or simultaneously with the filing of a dispositive
         motion, whichever occurs first.

The Rule appears on its face to require the agency to file a certified list of the contents of the

administrative record with the Court simultaneously with the filing of any dispositive motion,

including a motion under Fed. R. Civ. P. 12(b).

         2.          The Amended Complaint challenges what Plaintiff terms the “Species Status

Assessment program” or SSA Program which, it alleges, is used to develop SSAs, or documents

that synthesize scientific information about a species and are used to inform ESA decisions for

that species. See First Am. Compl. for Decl. & Inj. Relief (“Am. Compl.”) ¶¶ 1-2, 46. Plaintiff

alleges that Federal Defendants should have allowed notice and an opportunity for comment on

draft and final guidelines implementing the SSA “program.” Id. at ¶¶ 52-70. Judicial review of

the merits of Plaintiff’s substantive claims would require preparation of an administrative record.

See 5 U.S.C. § 706 (a reviewing court “shall review the whole record or those parts of it cited by

a party . . . .”).

         3.          The Court will not require the administrative record to adjudicate Federal

Defendants’ Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(1). In reviewing a motion to



                                                  2
            Case 1:18-cv-02576-RC Document 16 Filed 04/12/19 Page 3 of 6



dismiss under Rule 12(b)(1), which makes a facial attack on the complaint, a court “must accept

as true all material allegations of the complaint, and must construe the complaint in favor of the

complaining party.” Ord v. Dist. of Columbia, 587 F.3d 1136, 1140 (D.C. Cir. 2009), quoting

Warth v. Seldin, 422 U.S. 490, 501 (1975). The Court “‘may in appropriate cases dispose of a

motion to dismiss for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1) on the

complaint standing alone;’” however, “‘where necessary, the court may consider the complaint

supplemented by undisputed facts evidenced in the record, or the complaint supplemented by

undisputed facts plus the court’s resolution of disputed facts.’” Coalition for Underground

Expansion v. Mineta, 333 F.3d 193, 198 (D.C. Cir. 2003), quoting Herbert v. Nat’l Acad. of

Scis., 974 F.2d 192, 197 (D.C. Cir. 1992). See also Jerome Stevens Pharms., Inc. v. FDA, 402

F.3d 1249, 1253 (D.C. Cir. 2005) (“[T]he district court may consider materials outside the

pleadings in deciding whether to grant a motion to dismiss for lack of jurisdiction.”). Thus, the

Court may consider certain materials outside of the pleadings, but need not review the

administrative record or an index thereof.

       4.      Likewise, the Court does not require the administrative record or index to

adjudicate a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). In their Motion to Dismiss,

Federal Defendants argue, in part, that Plaintiff fails to challenge final agency action, a question

that can be answered without an administrative record. Moreover, in reviewing a motion for

failure to state a claim upon which relief can be granted, a court may “consider only the facts

alleged in the complaint, any documents either attached to or incorporated [by reference] in the

complaint and matters of which [the court] may take judicial notice.” Trudeau v. FTC, 456 F.3d

178, 183 (D.C. Cir. 2006), quoting EEOC v. St. Francis Xavier Parochial Sch., 117 F.3d 621,

624-25 (D.C. Cir. 1997).



                                                 3
            Case 1:18-cv-02576-RC Document 16 Filed 04/12/19 Page 4 of 6



       5.      The stated purpose of Rule 7(n) is “to assist the Court in cases involving a

voluminous record (e.g., environmental impact statements) by providing the Court with copies of

relevant portions of the record relied upon in any dispositive motion.” Local Civ. R. 7(n)

(comments). This suggests that the rule is intended to apply only to those dispositive motions

that are based on the agency’s administrative record, such as motions for summary judgment.

       6.      Federal Defendants base their Motion to Dismiss upon the Amended Complaint

and the documents cited in the Amended Complaint. Federal Defendants do not cite any other

documents in support of their Motion to Dismiss, other than the Department of the Interior’s

Departmental Manual. Since no additional agency documents are relevant to the issues raised in

Federal Defendants’ motion, a certified list of the contents of the administrative record will not

be necessary for the Court to decide that motion. In addition, as explained in the Motion to

Dismiss, Plaintiff does not clearly explain what “guidelines” it believes underpin the so-called

SSA Program that it challenges, Am. Compl. at ¶¶ 1, 4, 54, 59, 66, and thus preparing a record at

this stage of the case will be challenging and risks wasting scarce agency resources and staff time

particularly given the jurisdictional flaws in the Complaint.

       7.      The Court must determine that it has jurisdiction before proceeding to the merits.

Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (“Without jurisdiction the court

cannot proceed at all in any cause.”) (citation omitted); see also Al-Zahrani v. Rodriguez, 669

F.3d 315, 318 (D.C. Cir. 2012) (“Because a federal court without jurisdiction cannot perform a

law-declaring function in a controversy, ‘the Supreme Court [has] held ‘that Article III

jurisdiction is always an antecedent question’ to be answered prior to any merits inquiry.’”)

(quoting Public Citizen v. U.S. Dist. Court for the Dist. of Columbia, 486 F.3d 1342, 1346 (D.C.

Cir. 2007)). Unless the Court determines that it has jurisdiction over the action and will proceed



                                                 4
            Case 1:18-cv-02576-RC Document 16 Filed 04/12/19 Page 5 of 6



to the merits of Plaintiff’s claims, preparation of the administrative record and index for the so-

called SSA Program will be unnecessary. If the Court grants the Motion to Dismiss, it will

obviate the need for Federal Defendants to compile and file an administrative record.

       8.      The D.C. Circuit has long recognized that a court can resolve APA claims at the

motion to dismiss stage without the administrative record if the record is not germane to the

issues presented in the motion to dismiss. See Am. Bankers Ass’n v. Nat’l Credit Union Admin.,

271 F.3d 262, 266 (D.C. Cir. 2001) (affirming district court’s dismissal of Plaintiff’ claims and

rejecting appellant’s argument that the district court erred in refusing to compel production of the

administrative record before deciding motion to dismiss). “When presented with a motion to

dismiss for failure to state a claim, the district court may, in appropriate circumstances, reach the

merits even in the absence of the administrative record, as when the parties’ arguments can be

resolved with reference to nothing more than the relevant statute and its legislative history.”

Banner Health v. Sebelius, 797 F. Supp. 2d 97, 112 (D.D.C. 2011) (emphasis added).

       9.      Defendants note that courts in this district routinely grant government requests to

defer filing of a certified list of the contents of the administrative record. See, e.g., Connecticut v.

U.S. Dep't of Interior, 344 F. Supp. 3d 279, 294 (D.D.C. 2018) (Contreras, J.); Mdewakanton

Sioux Indians of Minn. v. Zinke, 264 F. Supp. 3d 116, 123 n.12 (D.D.C. 2017) (Contreras, J.);

Carroll v. Office of Fed. Contract Compliance Programs, U.S. Dep't of Labor, 235 F. Supp. 3d

79, 81 n.1 (D.D.C. 2017) (Leon, J.) (granting motion to dismiss and finding lack of certified list

of contents of the administrative record “immaterial” to the Court’s resolution of the motion to

dismiss); PETA v. U.S. Fish & Wildlife Serv., 59 F. Supp. 3d 91, 93 n.2 (D.D.C. 2014)

(Lamberth, J.); see also Dec. 23, 2013 Minute Order granting defendants’ motion for relief from

L. Civ. R. 7(n), Friends of Animals v. Ashe, No. 13-cv-1580-BAH (D.D.C. Dec. 23, 2013)



                                                   5
          Case 1:18-cv-02576-RC Document 16 Filed 04/12/19 Page 6 of 6



(Howell, J.); Minute Order, Oregonians for Floodplain Prot. v. U.S. Dep’t of Commerce, No.

1:17-cv-01179 (D.D.C. Sept. 4, 2017) (Leon, J.); Minute Order, Fitzgerald v. Fed. Transit

Admin., No. 1:14-cv-01471-RJL (D.D.C. Feb. 17, 2015) (Leon, J.); Minute Order, U.S. Ass’n of

Reptile Keepers, Inc. v. Jewell, No. 1:13-cv-02007-EGS (D.D.C. Jan. 28, 2014) (Sullivan, J.).

       10.     If the Court denies the Motion to Dismiss in whole or in part, Federal Defendants

expect the parties to file cross-motions for summary judgment, which will be reviewed on the

basis of the applicable administrative record. In that event, Federal Defendants will confer with

the parties within 14 days after the Court’s order and propose a schedule for litigating those

motions including a filing deadline for the administrative record index.

       In light of the foregoing, Federal Defendants respectfully request that they be excused

from the requirement to file a certified list of the contents of the administrative record.

Dated: April 12, 2019                          Respectfully submitted,

                                               JEAN E. WILLIAMS,
                                               Deputy Assistant Attorney General
                                               SETH M. BARSKY, Chief
                                               MEREDITH L. FLAX, Assistant Chief

                                               /s/ Andrea Gelatt
                                               ANDREA GELATT, Trial Attorney
                                               U.S. Department of Justice
                                               Environment & Natural Resources Division
                                               Wildlife & Marine Resources Section
                                               Ben Franklin Station. P.O. Box 7611
                                               Washington, DC 20044-7611
                                               Phone: (202) 305-0388
                                               Fax: (202) 305-0275
                                               Counsel for Federal Defendants
Of Counsel:
Helen Speights
U.S. Department of the Interior
Office of the Solicitor
Atlanta, Georgia

                                                  6
